 Case 1:19-cr-00309-LO Document 14-3 Filed 02/14/20 Page 1 of 14 PageID# 248



                                U.S. Senator Bob Smith
                                     P.O. Box 164
                                Mirror Lake, NH 03853
                                                                       6 November 2019

To: The Honorable Liam O’Grady
Subj: Character Reference for Scott Mackenzie

Dear Judge O’Grady:
I served three terms as a Congressman from the First District of New Hampshire from
1985-1990. After that I was elected to the U.S. Senate from New Hampshire, where I served for
two terms from 1990-2003.

Prior to being elected to congress I taught U.S. History and Government at the high and junior
high level. I also owned and managed a real estate firm for ten years before beginning my
government service. During my years as a teacher and businessman, I coached Varsity and
Junior Varsity sports including baseball and football. I thoroughly enjoyed working with young
people and always tried to set a good example both personally and professionally. In spite of a
long and fascinating political career, nothing gives me more satisfaction than hearing from one
of my former students, athletes, or business associates, about how they were positively
influenced by my presence in their lives.

I also served aboard ship in the U.S. Navy in the Gulf of Tonkin during the Vietnam war. My non
combat responsibility was to work directly for the captain of the ship preparing paperwork for
Court Martials and other disciplinary matters. My proudest accomplishment is being married to
the former Mary Jo Hutchinson for the past 53 years and raising three wonderful children, who
have been kind enough to provide us four grandchildren with two more on the way!

Your honor, I truly appreciate and respect the awesome responsibility that you must address in
this matter. Over the years I have had the opportunity to write hundreds of character and
professional references, among them political and government service, business, teaching and
coaching. I do not take this responsibility lightly. I have been “burned” by less than truthful
recommendation letters. Because of those experiences I have not hesitated to write a negative
evaluation, if it was deserved, and have always enjoyed the opportunity to prepare the positive
ones for those who truly earned it. I think my track record of picking people of character and
integrity is pretty good, though not perfect.

Scott MacKenzie has earned and deserves the best reference that I can give him. He has been
an inspiration to me and I will always be glad that he became part of my life. I would trust him
implicitly without equivocation. My first campaign was modeled after the Jimmy Stewart movie,
“Mr. Smith goes to Washington.” I went to Washington to serve my nation and to do good
honest things. That was always the way I felt about Scott Mackenzie.
 Case 1:19-cr-00309-LO Document 14-3 Filed 02/14/20 Page 2 of 14 PageID# 249



I first met Scott in 1988 at one of the presidential debates that year. Over the past 30 years, I
have known him as a friend, professional in the FEC field and political confidante. He has
worked officially on my campaigns doing FEC reports, as well as advising me on a couple of
small PACS that I started several years ago. He has always been an invaluable and trusted
source of advice to me, personally, as well as an employee of my campaigns. He has always
been trustworthy, honest, professional and loyal in ALL of his relationships with me. There are
no exceptions. None. Furthermore, he has been responsible and accountable to me for
hundreds of thousands of dollars in campaign accounts over the years. There was never a
penny missing. He has always had and still has my absolute trust and confidence.

Given the matter before you, your honor, it is somewhat ironic that the issue of FEC reports
brought Scott and me together, and the reason I know him so well. Before I met Scott, I used to
try to do my own FEC reports. I learned the hard way that they are confusing and complicated.
In addition the reporting requirements are frequent. On any one given report there will be
annual, semi-annual, quarterly, primary, pre-primary, general election, 12 day pre-election and
post election reports. In addition each donation has to be placed in categories depending upon
the size, and even frequency, of the contribution. There could be hundreds, even thousands, of
small contributions many of which have to be itemized with name, address, occupation, etc.
Scott had the temperament to deal with these highly pressurized situations and not get rattled
when the deadlines were imminent. Scott’s best character traits are his calmness under
pressure and his respect for those with whom he works. He was highly respected in his field and
was sought after by many new congressmen to help with their reporting requirements.

When I was in the U.S. Senate I served as the Chairman of the Senate Ethics Committee and
members were frequently cited for mistakes on these reports. Many times I could not even get
the lawyers on the committee to agree on the violation. There were constant clashes between
FEC directors and lawyers as to the facts.

In conclusion, I realize that it is inappropriate for me to comment directly on any of the
allegations against Scott, nor give any opinion on any sentencing. However, your honor, I
respectfully urge you to consider leniency for this fine, honest, decent American patriot. I do
know that during the time that some of the allegations were aired he was fighting brain cancer. I
cannot imagine dealing with the stress of that, coupled with the pressure of FEC reporting
requirements. The Scott Mackenzie that I have known as a friend and worked with for the past
30 years, in my humble opinion, deserves that leniency.

Thank you for taking the time to read my comments.




U.S Senator Bob Smith
Case 1:19-cr-00309-LO Document 14-3 Filed 02/14/20 Page 3 of 14 PageID# 250
Case 1:19-cr-00309-LO Document 14-3 Filed 02/14/20 Page 4 of 14 PageID# 251
Case 1:19-cr-00309-LO Document 14-3 Filed 02/14/20 Page 5 of 14 PageID# 252
Case 1:19-cr-00309-LO Document 14-3 Filed 02/14/20 Page 6 of 14 PageID# 253
11/1/2019                               Letter on
             Case 1:19-cr-00309-LO Document       Behalf Filed
                                               14-3      of Scott 02/14/20
                                                                  Mackenzie - Google
                                                                                Page Docs
                                                                                        7 of 14 PageID# 254




            Bill Spadea
            4371 Province Line Road
            Princeton, NJ 08540
            (908) 403-1664
            billspadea@gmail.com

            November 1, 2019

            The Honorable Liam O’Grady
            ℅ Andrea L. Moseley, Esq.
            Counsel for Scott Mackenzie
            1100 H Street NW Suite 1220
            Washington, DC 20005

            Dear Judge O’Grady,

            I’m writing this letter on behalf of my friend Scott Mackenzie. For the past 23
            years I’ve known Scott in a personal and professional capacity. We became
            friends through the intensity of working on the presidential campaign of Pat
            Buchanan in 1996. Since that time we’ve stayed in touch and worked together
            professionally. In 2004 I didn’t hesitate to hire him as my campaign treasurer
            when I ran for the U.S. House in New Jersey. He was thorough, competent
            and worked tirelessly throughout the eﬀort. Scott stayed on through the post
            campaign audit and thanks to his diligence and attention to detail, our
            campaign was in full compliance with all the laws and regulations set by the
            Federal Election Commission. On a personal note, Scott is a thoughtful,
            sincere man who cares deeply for his family and his country. Even when he
            received his cancer diagnosis, Scott remained positive and spent much of that
            ﬁrst conversation asking about my family and career. He’s a good guy and I’m
            proud to call him a friend.

            It’s not easy staying in touch with old friends given my current career in media
            as a host of a nightly news show on Fox TV in New York, Chasing News and
            morning drive radio host on New Jersey’s top talk station 101.5 FM, but Scott
            and I have managed. I sincerely hope that you are able to grant Scott every
            consideration for his positive contributions to his family, friends and community
            when considering his sentence and be as lenient as possible. Thank you for
            your thoughtful consideration, Your Honor.

            Sincerely,



            Bi Spadea
            Host, Chasing News on Fox TV

            Host, Morning Drive on NJ 101.5 FM

https://docs.google.com/document/d/1UK99PYPNzP9xd1JipE0K7ff5q5YDnMOkJT4gzN3gUMo/edit                          1/1
     Case 1:19-cr-00309-LO Document 14-3 Filed 02/14/20 Page 8 of 14 PageID# 255


December 10, 2019



To: The Honorable Liam O’Grady

Re: Scott Mackenzie


Your Honor,


My name is Kelly Phillips and I am writing to you to share my love, admiration and respect for my “second”
father, Scott Mackenzie.

Scott Mackenzie has been my father since I was 9 years old. I’m aware that sounds strange, but that’s the year he
married my mother and became my “Pop”. Being 9 years old, I wasn’t aware of the commitment he was making
to my mother, brother and me, but from the day of their marriage, he has loved and supported me more than I
could ever have imagined. I am grateful to him for coming into our lives and continuing to be my parent and
guardian in every sense of those words.

Pop is a loving, funny and thoughtful father. Sharing stories of working in restaurants as a teenager and working
his way through college, I realized that although he came from a family of some means, he was always aware that
hard work and dedication were the most important traits in becoming a good man and a member of his
community. His outlook on life was on display throughout my childhood and reinforced the importance of being
a good person: honest, dependable and responsible.

As I’ve grown older, I’ve come to appreciate how lucky I am that Pop is in my life. His unwavering support when
I started my pool management business is incalculable. He was available day and night and always
communicated his faith in my abilities. When I struggled to find staff, he literally volunteered to work as a
lifeguard during my hardest year. I will never be able to adequately repay his love and dedication to me.

My father has always been my greatest champion. Watching his joy spending time with my niece and nephews
has not only reminded me what an amazing parent he is, but also how much he has to offer the next generation.
I cannot imagine what the loss of his presence in my life and my family’s life would cost us or the sorrow that it
would bring to my father, who has truly lived his life with the intention to love and provide for his family.


Thank you for your time,


Kelly Phillips
Case 1:19-cr-00309-LO Document 14-3 Filed 02/14/20 Page 9 of 14 PageID# 256
Case 1:19-cr-00309-LO Document 14-3 Filed 02/14/20 Page 10 of 14 PageID# 257



                                          Peg Luksik
                                      206 ½ Habisht Street
                                     Johnstown, PA 15906

                                         January 8, 2020

The Honorable Liam O’Grady,

RE: Scott Mackenzie

Dear Judge O’Grady,

I have known Scott Mackenzie for nearly 40 years, and worked with him extensively for over a
decade.

By way of introduction, I founded and ran Mom’s House, a program for single mothers that was
named a National Point of Light and was one of the model programs used in the welfare reform
programs of President William Clinton. I worked for the U.S. Department of Education, where I
reviewed and evaluated education reform initiatives. In the 1990’s, I co-hosted an
internationally broadcast radio/television program called Welcome Home that focused on
education and family issues.

In the area of electoral politics, I have both run for office and managed other campaigns. Scott
often served as Treasurer for those efforts. I found him to be scrupulously honest in all of his
efforts. I watched Scott work with candidates new to the political arena to carefully explain how
expenses worked and insist that each of them follow the rules. Scott reviewed every expense
account to ensure that there were receipts for each submitted expense. He would refuse to bend
the rules to allow any candidate to claim or collect an expense for a non-accepted item.

I have also found Scott to be extremely generous. When Houston was devastated by hurricanes,
I created a program to collect and ship toys, games, stuffed animals, books, and educational
materials to the children. Scott served as treasurer for that effort, and never accepted a single
penny in recompense for his services. When Florida and Puerto Rico were affected next, Scott
worked with me to reach the children in those areas as well, again without accepting a single
penny. In fact, he not only volunteered his services, he contributed financially to the project.
The Hurri-Bear Brigade ultimately sent thousands of gifts to the children caught in those natural
disasters. Scott’s generosity was a vital part of that success.

I understand that Scott is being sentenced. However, I urge you to be lenient in your judgement.

At the time of his offense, Scott had just been informed of a diagnosis of potentially terminal
cancer and was weighing treatment options while coping with the emotional distress of such a
devastating diagnosis. And of course, the diagnosis occurred because Scott was extremely ill,
with the kind of symptoms that cancer brings. If there was ever a definition of extenuating
circumstances, this would qualify. Any person would be understandably distracted in such a
situation.
Case 1:19-cr-00309-LO Document 14-3 Filed 02/14/20 Page 11 of 14 PageID# 258



It serves no purpose to severely punish someone for a lapse in judgment at a moment when a
lapse in judgment would be considered a reasonable response to the situation before that person.
Particularly when the individual has established a long track record of following the rules.

I urge you, Your Honor, to consider both Scott’s track record and the emotional and physical
duress he was enduring at the moment that he committed his offense and be as lenient in your
sentencing as possible.

Sincerely
Case 1:19-cr-00309-LO Document 14-3 Filed 02/14/20 Page 12 of 14 PageID# 259




                                 Bishop E.W. Jackson
                                    P.O. Box 15003
                                Chesapeake, VA 23328
                                 bshpjksn@gmail.com
                                  Tel. 757-375-6444

November 26, 2019

Re: Scott Mackenzie

The Honorable Liam O’Grady:

I have been a pastor and minister of the Gospel of Jesus Christ for nearly forty years. I
know all too well the tragedy of human failings. Sometimes decent people are enticed
into bad behavior by circumstances and pressures which overwhelm them. I have
seen wonderful people make terrible mistakes. I have also seen redemption. I have
seen people become even better after falling very hard.

I do not know all the circumstances of Scott’s present situation. What I can attest is
my own experience with him. I have known Scott Mackenzie for nearly a decade.
The man I know is decent and honest. I trusted him, and he never failed me. Based on
that, I would trust him today because I believe that I knew the real Scott, the man at
his core. That is the man I believe will emerge from his present situation as a better
and stronger person.

Since Scott has admitted wrong doing, I cannot and will not attempt to absolve him.
What I can ask is that he be shown mercy and given a chance to redeem himself and
rebuild his life. I have often said that there is not one of us as human beings who
would want to be judged only by our errors. We all want our lives to be viewed as a
whole, rather than only our worst periods.

From everything I know, Scott’s life as a whole has been decent and productive. He
has the time and ability to make a positive contribution. In spite of the dire
consequences he faces, I believe he still has the character and integrity to do so. I ask
the court to take that into consideration in determining his sentence.
Case 1:19-cr-00309-LO Document 14-3 Filed 02/14/20 Page 13 of 14 PageID# 260




When I spoke to Scott several weeks ago, he expressed sincere remorse. I do not know
what potential punishment he faces, but I believe that neither he nor the community
will be served by his incarceration. On the other hand, he could be of great help in
guiding others away from the mistakes which landed him in this unfortunate
situation. He could serve as that ounce of prevention that is more valuable than the
pound of cure. I ask the court to give him that chance.

Sincerely,




Bishop E.W. Jackson
Case 1:19-cr-00309-LO Document 14-3 Filed 02/14/20 Page 14 of 14 PageID# 261



Dear Judge O'Grady,

My name is Stephen Marks and I have been a political consultant since 1994, living in Washington, DC
and Florida.

I met Scott in 1995 when we worked on a campaign together, and I can honestly swear that in all the
years since then, I have never met a nicer guy than Scott.

Every time I have ever seen him or spoken to him, Scott always immediately puts me in a good mood,
and I believe the same is true for all the other folks who know Scott. Hi was and is always so much fun
to be around and treats every person he deals with so respectfully. And despite his usually being more
senior in his job title than most of us, Scott always treated all of us as equals; the most unpretentious
guy you will ever meet.

Just his smile alone made everyone around him feel great. Every conversation I've ever had with Scott,
whether it was work‐related or not, was often the most enjoyable time of the day for me.

I'm originally from New York City where most folks are super‐friendly, so when I moved to DC in 1994 it
was a huge culture shock for me as to how un‐friendly and cold DC can be.

But Scott was the exception. We all loved him, and those of us who still know him still love him.

After moving from DC to Florida in 2006, I have still kept in touch with Scott, and despite us only
speaking over the phone during these more recent years, I can honestly say that just hearing Scott's
voice continued and still continues to put me in a good mood immediately.

Scott is a special person and one of the "good guys" In Washington, and it's been an honor for me to
have had Scott as a friend.

Thank you, Your Honor, for allowing me to write this letter to you.

Sincerely Yours,
Stephen
